          Case 2:21-cv-00205-RWS Document 1 Filed 09/16/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

MARIE DORISCAR,                      )
                                     )
        Plaintiff,                   )           CIVIL ACTION FILE
                                     )                 2:21-cv-205-RWS
                                                 NO.: _______________
vs.                                  )
                                     )
BENEFIT TRUCKING, INC.,              )
CAROLINA CASUALTY                    )
INSURANCE COMPANY, and               )
SHAIN FORD,                          )
                                     )
      Defendants.                    )


                           NOTICE OF REMOVAL


TO: THE JUDGES, UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF GEORGIA, GAINESVILLE DIVISION

        Defendants Benefit Trucking, Inc., Carolina Casualty Insurance Company,

and Shain Ford, remove the civil action captioned Marie Doriscar v. Benefit

Trucking, Inc., Shain Ford, and Carolina Casualty Insurance Company, Civil File

Action No.: 21-SV-000076, from the State Court of Barrow County, Georgia to the

United States District Court for the Northern District of Georgia, Gainesville

Division. Removal is based upon the following:
           Case 2:21-cv-00205-RWS Document 1 Filed 09/16/21 Page 2 of 7




    Removal Based on Diversity Jurisdiction Pursuant to 28 U.S.C. § 1441

      1.      This Court has original jurisdiction of this matter pursuant to 28 U.S.C.

§ 1332 and this matter may be removed to this Court under 28 U.S.C. § 1441(a).

                                 Description of Suit

      2.      On August 4, 2021, Plaintiff Marie Doriscar filed a Complaint against

Defendants Benefit Trucking, Inc., Carolina Casualty Insurance Company, and

Shain Ford (collectively “Defendants”) alleging negligence related to a motor

vehicle accident that occurred on or about September 6, 2019, in Barrow County,

Georgia (hereafter “Action”). A true and correct copy of the Complaint is attached

hereto as Exhibit A.

      3.       Defendants filed their Answer in response to Plaintiff’s Complaint on

September 16, 2021. A true and correct copy of Defendants’ Answer is attached

hereto as Exhibit B.

                       Compliance with Deadline for Removal

      4.      Pursuant to 28 U.S.C. §1446(b)(2)(B), each defendant shall have thirty

(30) days after receipt by or service on that defendant of the initial pleading or

summons to file the notice of removal.




                                           2
           Case 2:21-cv-00205-RWS Document 1 Filed 09/16/21 Page 3 of 7




      5.      Defendant Benefit Trucking, Inc. was served with Summons and

Complaint on August 28, 2021.

      6.      Defendant Ford was served with Summons and Complaint on or about

September 1, 2021.

      7.      Defendant Carolina Casualty Insurance Company has not yet been

properly served with the Complaint, but was purportedly served on or about

September 18, 2021. Carolina Casualty Insurance Company consents to this

removal.

      8.      Defendants initiated removal within thirty (30) days of service.

      9.      This Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b)(2)(B)-(C).

                               Consent for Removal

      10.     The procedure for removing a case to Federal Court is codified in 28

U.S.C. § 1446 and it requires that all Defendants consent to the removal. Cook v.

Randolph County, Ga., 573 F.3d 1143, 1150 (11th Cir. 2009); Tri-Cities Newspaper,

Inc. v. Tri-Cities Printing Pressmen and Assistants’ Local 349, 427 F.2d 325, 326-

27 (5th Cir. 1970).




                                          3
          Case 2:21-cv-00205-RWS Document 1 Filed 09/16/21 Page 4 of 7




      11.    Defendants consent to this removal by and through their undersigned

counsel of record.

                     The Diversity of Citizenship Requirement

      12.    Per the allegations as pled in the Complaint, Plaintiff is a resident of the

State of Georgia. See Plaintiff’s Complaint, ¶ 1.

      13.    At the time of the collision which is the subject of Plaintiff’s Complaint,

Defendant Benefit Trucking, Inc. was an Illinois corporation with its principal place

of business located in the State of Illinois. Defendant Benefit Trucking, Inc. has since

dissolved and was dissolved as of the date Plaintiff initiated her Complaint.

Defendant Benefit Trucking, Inc. remained an Illinois corporation with its principal

place of business located in the State of Illinois from the date of the subject collision

until the date of its dissolution. Declaration of Tina Cheng, attached hereto as Exhibit

C, ¶ 4.

      14.    Defendant Ford is a citizen and resident of the State of Illinois. Id. ¶ 5.

      15.    Defendant Carolina Casualty Insurance Company is an Iowa

corporation with its principle place of business located in Urbandale, Iowa. Id. ¶ 6.

      16.    Complete diversity exists in this Action.




                                           4
        Case 2:21-cv-00205-RWS Document 1 Filed 09/16/21 Page 5 of 7




                   The Amount in Controversy Requirement

      17.    Plaintiff’s Complaint seeks a judgement for past medical expenses and

non-economic human losses.

      18.    Prior to filing suit, Plaintiff’s counsel sent a letter in which Plaintiff

claimed that she incurred medical expenses in excess of Seventy-five Thousand and

No/100 Dollars ($75,000.00) as a result of the subject motor vehicle collision.

Exhibit C, ¶ 8.

      19.    Accordingly, the amount in controversy in this Action exceeds $75,000.

                           The State Court Proceeding

      20.    The state court proceeding is identified as follows: Marie Doriscar v.

Benefit Trucking, Inc., Carolina Casualty Insurance Company, and Shain Ford,

Civil File Action No.: 21-SV-000076, State Court of Barrow County, Georgia. A

Notice of Removal will be filed with the state court upon filing of this Notice of

Removal.

                            All State Court Documents

      21.    All state-court documents required to be filed with this notice are

attached hereto: Plaintiff’s Complaint (Exhibit “A”), Answer of Defendants Benefit

Trucking, Inc., Carolina Casualty Insurance Company, and Shain Ford (Exhibit




                                          5
              Case 2:21-cv-00205-RWS Document 1 Filed 09/16/21 Page 6 of 7




“B”), Affidavit of Service of Benefit Trucking, Inc. (Exhibit “D”), and Affidavit of

Service of Shain Ford (Exhibit “E”).1

           WHEREFORE, Defendants Benefit Trucking, Inc., Carolina Casualty

Insurance Company, and Shain Ford, wish to exercise their rights under the

provisions of 28 U.S.C. § 1441, et seq. to remove this Action from the State Court

of Barrow County, Georgia to the United States District Court, Northern District of

Georgia, Gainesville Division.

           This 16th day of September 2021.

                                                                 NALL & MILLER, LLP

                                                        BY:       s/ Tina Cheng
                                                                 MICHAEL D. HOSTETTER
                                                                 Georgia Bar No. 368420
                                                                 TINA CHENG
                                                                 Georgia Bar No. 198248

                                                                 ATTORNEYS FOR DEFENDANTS

235 Peachtree Street, N.E.
North Tower, Suite 1500
Atlanta, Georgia 30303-1905
Phone: 404-522-2200
Fax: 404-522-2208
Email: mhostetter@nallmiller.com
       tcheng@nallmiller.com



1
    Plaintiff has not yet filed an Affidavit of Service of Carolina Casualty Insurance Company.

                                                            6
        Case 2:21-cv-00205-RWS Document 1 Filed 09/16/21 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify on this day that a true and correct copy of NOTICE OF

REMOVAL (FEDERAL) was served electronically by operation of the Court’s

electronic filing system using the CM/ECF SYSTEM to the following attorney(s)

of record listed below:

                                  J. Blair Craig
                           WOOD CRAIG & AVERY, LLC
                            3520 Piedmont Road, NE
                                     Suite 280
                               Atlanta, GA 30305
                          E-Mail: blair@woodcraig.com

      This 16th day of September, 2021.

                                              NALL & MILLER, LLP

                                    By:       /s/ Tina Cheng
                                              MICHAEL D. HOSTETTER
                                              Georgia Bar No. 368420
                                              TINA CHENG
                                              Georgia Bar No. 198248

                                              ATTORNEYS FOR DEFENDANTS
235 Peachtree Street NE
North Tower, Suite 1500
Atlanta, Georgia 30303
Telephone: 404/522.2200
Facsimile: 404/522.2208
mhostetter@nallmiller.com
tcheng@nallmiller.com



                                          7
